DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/304,733, filed on 10/17/2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,199,046. Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the table below.
Instant Application
Patent #10,199,046
Claim 1: A periodic-combined-envelope-sequence generation device comprising: 
Claim 1: An encoder comprising:
circuitry configured to:
circuitry configured to:
execute a spectral-envelope-sequence calculating processing in which the circuitry calculates a spectral envelope sequence, W[1], ..., W[N], of an input audio signal on the basis of linear prediction of the input audio signal which is a 
M[1], ..., WM[N], which is a frequency-domain sequence by changing values a spectral envelope sequence, W[1], ..., W[N], which is a frequency-domain sequence corresponding to a linear predictive coefficient code obtained from an input time-domain audio signal in a predetermined time segment based on a frequency-domain period corresponding to a period code obtained from the input time-domain audio signal, wherein values of samples of the spectral envelope sequence are changed as in the following formula:
M [1], ..., WM[N], by changing the spectral envelope sequence, W[1], ..., W[N], on the basis of a periodic envelope sequence P[1], ..., P[N] which is a periodic component of the input audio signal in the frequency domain, wherein the spectral envelope sequence are changed as in the following formula:
execute a periodic-combined-envelope generating processing in which the circuitry generates a periodic combined envelope sequence, WM[1], ..., WM[N], which is a frequency-domain sequence by changing values of samples of a spectral envelope sequence, W[1], ..., W[N], which is a frequency-domain sequence corresponding to a linear predictive coefficient code obtained from an input time-domain audio signal in a predetermined time segment based on a frequency-domain period corresponding to a period code obtained from the input time-domain audio signal, wherein 
M[n] = W[n]·(1+δ·P[n]),
WM[n] = W[n]·(1+δ·P[n]),
wherein δ is a predetermined value or a chosen value from candidates.
wherein P[n] is a periodic envelope sequence P[1], …, P[N], and δ is a predetermined value or a chosen value from candidates.
Claim 2: The periodic-combined-envelope-sequence generation device according to Claim 1, 

wherein the periodic-combined-envelope generating processing obtains, as a periodic combined envelope sequence, a sequence that is obtained by more greatly changing values of at least samples at integer multiples of a period in the frequency-domain of the input audio signal in the spectral envelope sequence and samples in a neighborhood of the integer multiples of the period as the length of the period in the frequency domain of the input audio signal is longer.

Claim 3: The periodic-combined-envelope-sequence generation device according to Claim 1, 



Claim 4: The periodic-combined-envelope-sequence generation device according to Claim 1, 

wherein the periodic-combined-envelope generating processing obtains, as a periodic combined envelope sequence, a sequence that is obtained by changing values of a larger number of samples in a neighborhood of integer multiples of a period of the frequency domain of the input audio signal in the amplitude spectral envelope sequence as the length of the period in the frequency domain of the input audio signal is longer.

Claim 5: An encoder comprising:



circuitry configured to:

execute a variable-length-coding-parameter calculating processing in which the circuitry calculates a variable-length coding parameter dependent on an amplitude value from the periodic combined envelope sequence generated by the periodic-combined-envelope-sequence generation device; and
Claim 1: execute a variable-length-coding-parameter calculating processing in which the circuitry calculates a variable-length coding parameter dependent on an amplitude value from the periodic combined envelope sequence; and
execute a variable-length coding processing in which the circuitry uses the variable-length coding parameter to encode a frequency-domain sequence derived from the input audio signal by variable-length coding dependent on the amplitude value and to output a variable-length code.
execute a variable-length coding processing in which the circuitry uses the variable-length coding parameter to encode a frequency-domain sequence derived from the input time-domain audio signal by variable-length coding dependent on the amplitude value and to output a variable-length code to a decoder.
Claim 6: An encoder comprising: 

the periodic-combined-envelope-sequence generation device according to any one of Claims 2 to 4, and 

circuitry configured to:


Claim 2: execute a variable-length coding processing in which the circuitry encodes a frequency-domain sequence derived from the input time-domain audio signal on the assumption that the amplitude value of the frequency-domain sequence is greater for a frequency with a greater value of the periodic-combined envelope sequence and outputs a variable-length code to the decoder.
Claim 7: A periodic-combined-envelope-sequence generation method, executing:
Claim 1: An encoder comprising:
calculating a spectral envelope sequence, W[1], ..., W[N], of an input audio signal on the basis of linear prediction of the input audio signal which is a time-domain audio signal in a predetermined time segment; and
execute a periodic-combined-envelope generating processing in which the circuitry generates a periodic combined envelope sequence, WM[1], ..., WM[N], which is a frequency-domain sequence by changing values of samples of a spectral envelope sequence, W[1], ..., W[N], which is a frequency-domain sequence corresponding to a linear predictive coefficient code obtained from an input time-domain audio signal in a predetermined time segment based on a frequency-domain period corresponding to a period code obtained from the input time-domain audio signal, wherein values of samples of the spectral envelope sequence are changed as in the following formula:
M[1], ..., WM[N], by changing the spectral envelope sequence, W[1], ..., W[N], on the basis of a periodic envelope sequence P[1], ..., P[N] which is a periodic component of the input audio signal in the frequency domain, wherein the spectral envelope sequence are changed as in the following formula:
execute a periodic-combined-envelope generating processing in which the circuitry generates a periodic combined envelope sequence, WM[1], ..., WM[N], which is a frequency-domain sequence by changing values of samples of a spectral envelope sequence, W[1], ..., W[N], which is a frequency-domain sequence corresponding to a linear predictive coefficient code obtained from an input time-domain audio signal in a predetermined time segment based on a frequency-domain period corresponding to a period code obtained from the input time-domain audio signal, wherein values of samples of the spectral envelope sequence are changed as in the following formula:
WM[n] = W[n]·(1+δ·P[n]),
WM[n] = W[n]·(1+δ·P[n]),
wherein δ is a predetermined value or a chosen value from candidates.
wherein P[n] is a periodic envelope sequence P[1], …, P[N], and δ is a predetermined value or a chosen value from candidates.
Claim 8: The periodic-combined-envelope-sequence generation method according to Claim 7,

wherein the periodic combined envelope sequence is obtained by more greatly changing values of at least samples at integer multiples of a period in the frequency-domain of the input audio signal in the spectral envelope sequence and samples in a neighborhood of the integer multiples of the period as the length of the period in the frequency domain of the input audio signal is longer.

Claim 9: The periodic-combined-envelope-sequence generation method according to Claim 7,

wherein the periodic combined envelope sequence is obtained by more greatly changing values of at least samples at integer multiples of a period in the frequency domain of the input audio signal in the spectral envelope sequence and samples in a neighborhood of the integer multiples of the period as a degree of periodicity of the input audio signal is greater.

Claim 10: The periodic-combined-envelope sequence generation method according to Claim 7, 

wherein the periodic combined envelope sequence is obtained by changing values of a larger number of samples in a neighborhood of integer multiples of a period of the frequency domain of the input audio signal in the amplitude spectral envelope sequence as the length of the period in the frequency domain of the input audio signal is longer.

Claim 11: A coding method executing: 

the periodic-combined-envelope-sequence generation method according to any one of Claims 8 to 10, 

calculating a variable-length coding parameter dependent on an amplitude value from the periodic combined envelope sequence generated by the periodic-combined-envelope-sequence generation method; and 
Claim 1: execute a variable-length-coding-parameter calculating processing in which the circuitry calculates a variable-length coding parameter dependent on an amplitude value from the periodic combined envelope sequence; and
using the variable-length coding parameter to encode a frequency- domain sequence derived 

Claim 12: A coding method executing: 

the periodic-combined-envelope-sequence generation method according to any one of Claims 8 to 10, and

encoding a frequency-domain sequence derived from the input audio signal on the assumption that the amplitude value of the frequency- domain sequence is greater for a frequency with a greater value of the periodic-combined envelope sequence generated by the periodic-combined- envelope-sequence generation method and outputting a variable-length code.
Claim 2: execute a variable-length coding processing in which the circuitry encodes a frequency-domain sequence derived from the input time-domain audio signal on the assumption that the amplitude value of the frequency-domain sequence is greater for a frequency with a greater value of the periodic-combined envelope sequence and outputs a variable-length code to the decoder.
Claim 13: A non-transitory computer-readable recording medium on which the program for causing a computer to perform the periodic-combined- envelope sequence generation method according to any one of Claims 7 to 10 is recorded.
Claim 3: A non-transitory computer-readable recording medium on which the coding program for causing a computer to function as the encoder according to any one of Claims 1 or 2 is recorded.
Claim 14: A non-transitory computer-readable recording medium on which the program for causing a computer to perform the coding method according to Claim 11 is recorded.
Claim 3: A non-transitory computer-readable recording medium on which the coding program for causing a computer to function as the encoder according to any one of Claims 1 or 2 is recorded.
Claim 15: A non-transitory computer-readable recording medium on which the program for causing a computer to perform the coding method according to Claim 12 is recorded.
Claim 3: A non-transitory computer-readable recording medium on which the coding program for causing a computer to function as the encoder according to any one of Claims 1 or 2 is recorded.


Claims 1, 7, and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,607,616. Although the claims at issue are not identical, they are not patentably distinct from each other because as illustrated in the table below.
Instant Application
Patent #10,607,616
Claim 1: A periodic-combined-envelope-sequence generation device comprising: 
Claim 1: An encoder comprising:
circuitry configured to:
circuitry configured to:
execute a spectral-envelope-sequence calculating processing in which the circuitry calculates a spectral envelope sequence, W[1], ..., W[N], of an input audio signal on the basis of linear prediction of the input audio signal which is a 
M[1], ..., WM[N], which is a frequency-domain sequence by changing values of samples of a spectral envelope sequence, W[1], ..., W[N], which is a frequency-domain sequence corresponding to a linear predictive coefficient code obtained from the input time-domain audio signal in a predetermined time segment based on a frequency-domain period corresponding to a period code obtained from the input time-domain audio signal, wherein values of samples of the spectral envelope sequence are changed as in the following formula:
M [1], ..., WM[N], by changing the spectral envelope sequence, W[1], ..., W[N], on the basis of a periodic envelope sequence P[1], ..., P[N] which is a periodic component of the input audio signal in the frequency domain, wherein the spectral envelope sequence are changed as in the following formula:
when an indicator of a degree of periodicity of an input time- domain audio signal is within a predetermined range indicating high periodicity, execute a periodic-combined-envelope generating processing in which the circuitry generates a periodic combined envelope sequence, WM[1], ..., WM[N], which is a frequency-domain sequence by changing values of samples of a spectral envelope sequence, W[1], ..., W[N], which is a frequency-domain 
M[n] = W[n]·(1+δ·P[n]),
WM[n] = W[n]·(1+δ·P[n]),
wherein δ is a predetermined value or a chosen value from candidates.
wherein P[n] is a periodic envelope sequence P[1], …, P[N], and δ is a predetermined value or a chosen value from candidates.
Claim 2: The periodic-combined-envelope-sequence generation device according to Claim 1, 

wherein the periodic-combined-envelope generating processing obtains, as a periodic combined envelope sequence, a sequence that is obtained by more greatly changing values of at least samples at integer multiples of a period in the frequency-domain of the input audio signal in the spectral envelope sequence and samples in a neighborhood of the integer multiples of the period as the length of the period in the 

Claim 3: The periodic-combined-envelope-sequence generation device according to Claim 1, 

wherein the periodic-combined-envelope generating processing obtains, as a periodic combined envelope sequence, a sequence that is obtained by more greatly changing values of at least samples at integer multiples of a period in the frequency domain of the input audio signal in the spectral envelope sequence and samples in a neighborhood of the integer multiples of the period as a degree of periodicity of the input audio signal is greater.

Claim 4: The periodic-combined-envelope-sequence generation device according to Claim 1, 

wherein the periodic-combined-envelope generating processing obtains, as a periodic combined envelope sequence, a sequence that is obtained by changing values of a larger number of samples in a neighborhood of integer multiples of a period of the frequency domain of the input audio signal in the amplitude spectral envelope sequence as the length of the period in the 

Claim 5: An encoder comprising:

the periodic-combined-envelope-sequence generation device according to any one of Claims 2 to 4, and

circuitry configured to:

execute a variable-length-coding-parameter calculating processing in which the circuitry calculates a variable-length coding parameter dependent on an amplitude value from the periodic combined envelope sequence generated by the periodic-combined-envelope-sequence generation device; and
Claim 1: when the indicator is within the range indicating high periodicity, execute a variable-length-coding-parameter calculating processing in which the circuitry calculates a variable-length coding parameter dependent on an amplitude value from the periodic combined envelope sequence; and when the indicator is not within the range indicating high periodicity, execute a second variable-length-coding-parameter calculating processing in which circuitry calculates a variable-length coding parameter dependent on an amplitude value from the spectral envelope sequence; and 
execute a variable-length coding processing in which the circuitry uses the variable-length coding parameter to encode a frequency-domain 

Claim 6: An encoder comprising: 

the periodic-combined-envelope-sequence generation device according to any one of Claims 2 to 4, and 

circuitry configured to:

execute a variable-length coding processing in which the circuitry encodes a frequency-domain sequence derived from the input audio signal on the assumption that the amplitude value of the frequency-domain sequence is greater for a frequency with a greater value of the periodic-combined envelope sequence generated by the periodic-combined-envelope-sequence generation device and outputs a variable-length code.
Claim 2: when the indicator is within the range indicating high periodicity, execute a variable-length coding processing in which the circuitry encodes a frequency-domain sequence derived from the input time-domain audio signal on the assumption that the amplitude value of the frequency-domain sequence is greater for a frequency with a greater value of the periodic-combined envelope sequence and outputs a variable-length code to a decoder, and when the indicator is not within the range indicating high periodicity, execute a variable-length coding processing in which the circuitry encodes a frequency-domain sequence derived from the input time-domain audio signal on the 
Claim 7: A periodic-combined-envelope-sequence generation method, executing:
Claim 1: An encoder comprising:
calculating a spectral envelope sequence, W[1], ..., W[N], of an input audio signal on the basis of linear prediction of the input audio signal which is a time-domain audio signal in a predetermined time segment; and
when an indicator of a degree of periodicity of an input time- domain audio signal is within a predetermined range indicating high periodicity, execute a periodic-combined-envelope generating processing in which the circuitry generates a periodic combined envelope sequence, WM[1], ..., WM[N], which is a frequency-domain sequence by changing values of samples of a spectral envelope sequence, W[1], ..., W[N], which is a frequency-domain sequence corresponding to a linear predictive coefficient code obtained from the input time-domain audio signal in a predetermined time segment based on a frequency-domain period corresponding to a period code obtained from the input time-domain audio signal, wherein values of samples of the spectral envelope 
M[1], ..., WM[N], by changing the spectral envelope sequence, W[1], ..., W[N], on the basis of a periodic envelope sequence P[1], ..., P[N] which is a periodic component of the input audio signal in the frequency domain, wherein the spectral envelope sequence are changed as in the following formula:
when an indicator of a degree of periodicity of an input time- domain audio signal is within a predetermined range indicating high periodicity, execute a periodic-combined-envelope generating processing in which the circuitry generates a periodic combined envelope sequence, WM[1], ..., WM[N], which is a frequency-domain sequence by changing values of samples of a spectral envelope sequence, W[1], ..., W[N], which is a frequency-domain sequence corresponding to a linear predictive coefficient code obtained from the input time-domain audio signal in a predetermined time segment based on a frequency-domain period corresponding to a period code obtained from the input time-domain audio signal, wherein values of samples of the spectral envelope sequence are changed as in the following formula:
WM[n] = W[n]·(1+δ·P[n]),
WM[n] = W[n]·(1+δ·P[n]),

wherein P[n] is a periodic envelope sequence P[1], …, P[N], and δ is a predetermined value or a chosen value from candidates.
Claim 8: The periodic-combined-envelope-sequence generation method according to Claim 7,

wherein the periodic combined envelope sequence is obtained by more greatly changing values of at least samples at integer multiples of a period in the frequency-domain of the input audio signal in the spectral envelope sequence and samples in a neighborhood of the integer multiples of the period as the length of the period in the frequency domain of the input audio signal is longer.

Claim 9: The periodic-combined-envelope-sequence generation method according to Claim 7,

wherein the periodic combined envelope sequence is obtained by more greatly changing values of at least samples at integer multiples of a period in the frequency domain of the input audio signal in the spectral envelope sequence and samples in a neighborhood of the integer 

Claim 10: The periodic-combined-envelope sequence generation method according to Claim 7, 

wherein the periodic combined envelope sequence is obtained by changing values of a larger number of samples in a neighborhood of integer multiples of a period of the frequency domain of the input audio signal in the amplitude spectral envelope sequence as the length of the period in the frequency domain of the input audio signal is longer.

Claim 11: A coding method executing: 

the periodic-combined-envelope-sequence generation method according to any one of Claims 8 to 10, 

calculating a variable-length coding parameter dependent on an amplitude value from the periodic combined envelope sequence generated by the periodic-combined-envelope-sequence generation method; and 
Claim 1: when the indicator is within the range indicating high periodicity, execute a variable-length-coding-parameter calculating processing in which the circuitry calculates a variable-length coding parameter dependent on an amplitude value from the periodic combined envelope 

execute a variable-length coding processing in which the circuitry uses the variable-length coding parameter to encode a frequency-domain sequence derived from the input time-domain audio signal by variable-length coding dependent on the amplitude value and to output a variable-length code to a decoder.
Claim 12: A coding method executing: 

the periodic-combined-envelope-sequence generation method according to any one of Claims 8 to 10, and

encoding a frequency-domain sequence derived from the input audio signal on the assumption that the amplitude value of the frequency- domain sequence is greater for a frequency with a greater value of the periodic-combined envelope sequence generated by the periodic-
Claim 2: when the indicator is within the range indicating high periodicity, execute a variable-length coding processing in which the circuitry encodes a frequency-domain sequence derived from the input time-domain audio signal on the assumption that the amplitude value of the 
Claim 13: A non-transitory computer-readable recording medium on which the program for causing a computer to perform the periodic-combined- envelope sequence generation method according to any one of Claims 7 to 10 is recorded.
Claim 5: A non-transitory computer-readable recording medium on which the coding program for causing a computer to function as the encoder according to Claim 1 or 2 is recorded.
Claim 14: A non-transitory computer-readable recording medium on which the program for causing a computer to perform the coding method according to Claim 11 is recorded.
Claim 5: A non-transitory computer-readable recording medium on which the coding program for causing a computer to function as the encoder according to Claim 1 or 2 is recorded.
Claim 15: A non-transitory computer-readable recording medium on which the program for causing a computer to perform the coding method according to Claim 12 is recorded.
Claim 5: A non-transitory computer-readable recording medium on which the coding program for causing a computer to function as the encoder according to Claim 1 or 2 is recorded.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-12, 14-15, and claim 13 when dependent upon claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "in a neighborhood of" in claims 2-4 and 8-10 is a relative term which renders the claim indefinite.  The term "in a neighborhood of" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Para [0032] of the Specification defines “Neighborhood” as “within a range determined using a predetermined method such as Formulas (3) to (5), for example.”  However, this still leaves the range indefinite, as it is not clear which formula is used to determine the limits of the neighborhood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-10, and 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-4 are directed to a device, which is a machine or article of manufacture, claims 7-10 are directed to methods, which are processes, and claim 13 is directed to a computer readable medium, which is a machine or article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites calculating envelope sequences, which is a mathematical calculation. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, the claim includes circuitry, which is use of a computer to perform the abstract idea.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claim 1, executing envelope calculation processing is a mathematical concept, which is an abstract idea. Use of circuitry is merely using a computer to perform the abstract idea, and does not constitute a practical application, nor does it constitute significantly more.

Regarding claims 2-4 and 8-10, obtaining a sequence by changing values is a mathematical concept, which is an abstract idea without a practical application and without significantly more.

Regarding claim 7, executing envelope calculation processing and generating envelope sequences is a mathematical concept, which is an abstract idea without a practical application and without significantly more.

Regarding claim 13, use of a computer readable medium is merely using a computer to perform the abstract idea, and does not constitute a practical application, nor does it constitute significantly more.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 101, and the Double Patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, either alone or in combination thereof, teaches the limitations of the claims. Specifically, none of the prior art of record teaches calculating samples of a spectral envelope sequence according to the claimed formula, using the periodic envelope sequence and delta value, in combination with the other limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0133223 A1 para [0068] teaches calculating values for harmonic periods on a spectrum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658